DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants have amended the claims to incorporate allowable subject matter.
                                                       Allowable Subject Matter
Claims 1-6, 8-12, 14-19 and 21-23 (1, 8, and 14 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
             The closest prior art of record “Mobile Device Location Estimation Using Operational Data of a Wireless Network” by Soto Matamala et al., US2013/0040649A1 (“Soto”)US2017/0164211(“Ho”)in view of “System and Method for Coordinated Beamforming for Overlapping Basic Service Set in WLAN” by Aboul-Magd et al.,  US2016/0029227A1 (“Aboul-Magd”)and further in view of “System and Method for Beamformed Broadcast and Synchronization Signals in Massive Multiple Input Multiple Output Communications Systems” by Stirling-Gallacher et al., US2018/0035396A1 (“Stirling”) and further in view of “System and Method of Location Based Services from Wireless Terminals” by Hui and Park US2010/0093307A1 (“Hui”) fail to anticipate or render obvious the amended claim limitations.  In the previous version of the claims the recitations with regard to licensed entities were descriptive but non-functional in the claim, i.e., the system did not make any determinations or decisions with respect to licensure, nor were any of the components limited to only information comprised of information solely about licensed entities.  The methods and devices would make the same decisions regardless of whether the entity was licensed or not, i.e., determining the location of a cell tower happens the same way whether or not the cell tower is licensed. Similar logic would extend to the previous version of the claims if the “licensed” limitation was replaced with “publicly traded” or “the CEO has a beard”.  Reading and interpreting a location entry in a database is not affected by licensure status which is a legal matter.  However, the amended claims bring a functional value to the claim with regard to licensure and take the claims outside of the prior art. To cover that limitation (and assuming a non-hindsight reasoning existed, and Examiner does not believe such reasoning can be found) a new rejection would have taken at least 4 references.
The individual limitations one by one in the independent claim, and somewhat unrelated could be found, but it required more references than deemed reasonable to reject these very specific elements.  Furthermore, such a combination of references in the exact way as Applicants claimed did not seem logical for one of ordinary skill in the art in light of the quantity and variation of the references unless hindsight reasoning was applied. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642